DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 1/14/2022.  Claims 1-7, 9, and 10 are pending.  Claims 1, 3, 7, and 10 have been amended.
Claims 1-10 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/557,995 (reference application).  Applicant requests withdrawal of the provisional rejection in response to the amendments.  The Examiner respectfully believes that the newly added limitations would have been obvious to a PHOSITA at the effective filing date of the claimed invention (see following rejections over the prior art), so this rejection is maintained/modified.
The objection to claim 3 is withdrawn in response to Applicant’s amendments.
Applicant argues that the claimed “speed sensing unit” and “current sensing unit” do not invoke 35 U.S.C. 112(f).  The Examiner respectfully disagrees because they use the generic placeholder term “unit” in combination with functional language and do not recite sufficient structure to perform those functions.
The rejection of claim 10 under 35 U.S.C.112(b) as being indefinite is withdrawn in response to Applicant’s amendments.  Regarding the rejection of claim 7 under 35 U.S.C. in consideration of something because it is unclear what must be performed for the classification to be in consideration of something.  Furthermore, it is unclear what it means to classify the laundry quality in consideration of “washing strength of the laundry treatment apparatus.”  As best as the Examiner can determine, the laundry is classified according to features of the laundry, such as by its weight or by intrinsic features of the laundry.  It is unclear what it means to classify the laundry “in consideration of washing strength of the laundry treatment apparatus,” since the strength of the laundry treatment apparatus appears to be independent of the features of the laundry itself.  Regarding, the limitations to “a speed sensing unit” and “a current sensing unit,” when the written description fails to disclose the corresponding structure, material or acts for performing the entire claimed functions, and Applicant is of the opinion that the written description already implicitly or inherently discloses the corresponding structure, material or acts, Applicant should clarify the record by (a) amending the written description to expressly recite this without introducing new matter, or (b) stating on the record the corresponding structure, materials, or acts.  The Examiner believes that this may be overcome by claiming or stating on the record that the “sensing unit” is a sensor.
The rejection of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2018/0087209), in view of Goshgarian et al.  (US 2015/0047128), and further in view of 
In response to Applicant’s amendments, new/modified ground(s) of rejection are provided below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/557,995 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to substantially similar subject matter with only minor differences in language or minor differences that would have been obvious to a PHOSITA.  Also note the following rejections over prior art discussing what is believed to be obvious to a PHOSITA at the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 is indefinite because it is unclear what it means to classify laundry in consideration of “wear degree of the laundry” and “washing strength of the laundry treatment apparatus.”  More specifically, it is unclear what it means to classify the laundry quality in consideration of something because it is unclear what must be performed for the classification to be in consideration of something.  Furthermore, it is unclear what it means to classify the laundry quality in consideration of “washing strength of the laundry treatment apparatus.”  As best as the Examiner can determine, the laundry is classified according to features of the laundry, such as by its weight or by intrinsic features of the laundry.  It is unclear what it means to classify the laundry “in consideration of washing strength of the laundry treatment apparatus,” since the strength of the laundry treatment apparatus appears to be independent of the features of the laundry itself and the specification does not appear to describe what it means to classify the laundry quality in consideration of “washing strength of the laundry” or “washing strength of the laundry treatment apparatus.”
Claim limitations “a current sensing unit” and “a speed sensing unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed respective functions and to clearly link the structure, material, or acts to the functions.  The specification does not appear to disclose any structure for either the “current sensing unit” or 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There does not appear to be any original support for classifying laundry quality in consideration of “washing strength of the laundry treatment apparatus.”  In contrast, the specification appears to use the phrase “washing strength” to describe a quality of the laundry itself (specification, page 24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2018/0087209), in view of Goshgarian et al.  (US 2015/0047128), in view of Petronilho et al.  (US 2011/0202303; cited by Applicant), and further in view of Kim et al.  (US 2003/0041390).

Lee does not expressly disclose wherein the controller is configured to obtain a laundry weight and a laundry quality by an output of an output layer of a pre-trained machine-learning network based on an input to an input layer of the machine-learning network that comprises the electrical current value sensed by the current sensing unit, wherein the electrical current value that is input to the machine-learning network is sensed by the current sensing unit during an accelerated rotation of the washing tub within a range of rotation in which the laundry is separated from an inner surface of the washing tub.  Rather, Lee discloses the amount of laundry is determined during rotation of the drum in maintenance periods and acceleration periods and the forces acting to operate the motor are functions of multiple variables, including the rotational speed of the drum and the current value measured by the current-sensing unit (paragraphs 54-67).  Figure 5 shows a method of measuring the amount of laundry which includes plural maintenance periods at speed S2 and at a higher speed S3 and corresponding accelerations and decelerations.  The speed S2 may be in a range of 60 rpm to 70 rpm and is a speed at which some of the laundry is lifted up and dropped by rotation of the drum, and the speed S3 may be in a range of 75 rpm to 85 rpm and is a speed at which the laundry clings to the wall of the drum (paragraphs 75-76).  Lee recognizes that the speeds may be changed 
Because it is known in the art to perform a load detection process as claimed and the electrical current and rotation speed during this process are variables related to the load size, as taught by Lee, the load type and size may be determined from the interaction between the laundry and laundry mover, as taught by Goshgarian, and a load detection may be performed using an equation or a neural network, as taught by Petronilho, and the results of the modification would be predictable, namely, use of a known technique (neural network) to determine the load characteristics, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the controller is 
Lee does not expressly disclose the controller is further configured to: perform control such that water is supplied through the water supply valve, and then the washing tub is accelerated, supply water to the washing tub through the water supply valve, rotate the washing tub for a predetermined time to wet the laundry uniformly, and perform the accelerating of the washing tub to a predetermined target speed, and perform, when the washing tub is rotated to wet the laundry, resupplying an amount of wash water, which corresponds to a reduced level of wash water absorbed by laundry, into the washing tub while rotating the washing tub.
Kim discloses a method for controlling a washing machine in which an initial load is measured (s20) and a water supply valve is opened and water is supplied to the drum (paragraphs 35-36; S30).  During the water supply, an initial water supply is made into the drum up to a water level higher than a predetermined minimum water level (S31; paragraph 36).  Once the water level reaches the minimum water level, the drum is rotated (s33) and the laundry absorbs water reducing the actual water level in the drum (paragraphs 37-38).  If the measured water level is below the minimum water level, water is re-supplied to the drum so the water level is over the minimum water level (s31, s34; paragraph 39).

Claims 2-6 are considered to be met by the combination of Lee, in view of Goshgarian, in view of Petronilho, and further in view of Kim, as applied above and which results in: wherein based on the washing tub being rotated by one or more revolutions in a first direction within the range of rotation of the washing tub in which the electrical current value that is input to the machine-learning network is sensed by the current sensing unit: the laundry that is located at a lowermost position in the washing tub is raised to a first height by the rotation of the washing tub and is then dropped while being separated from the inner surface of the washing tub (Lee: paragraphs 75-76); further comprising: a speed sensing unit configured to sense a rotational speed of the motor (Lee: 220), wherein the controller is further configured to: select, from among a plurality of electrical current values obtained by the current sensing unit and based on the rotational speed of the motor sensed by the speed sensing unit, the electrical current value 
Claims 7, 9, and 10 are considered to be met by the combination of Lee, in view of Goshgarian, in view of Petronilho, and further in view of Kim, as applied above and which results in: wherein the laundry quality is classified using the machine-learning network into a plurality of classification categories in consideration of (i) wear degree and (ii) washing strength of the laundry treatment apparatus (Goshgarian: paragraph 49); further comprising: a water supply valve configured to supply water into the washing tub (paragraph 34), wherein the controller is configured to perform control such that water is supplied through the water supply valve and the rotation of the washing tub is subsequently accelerated (Lee: paragraphs 29, 31, 42); wherein the controller is further configured to: determine operation settings based on the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711